Citation Nr: 1437462	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee meniscal disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to an initial compensable evaluation for service-connected left lung mass status post upper left lobectomy.

4.  Entitlement to an initial evaluation in excess of 20 percent for service-connected right knee meniscal disability.

5.  Entitlement to an evaluation in excess of 40 percent for service-connected degenerative disease of the lumbar spine.

6.  Entitlement to a compensable evaluation for bilateral wrist and elbow tendonitis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971 and from October 1979 to October 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issues of entitlement to an initial compensable evaluation for service-connected left lung mass status post upper left lobectomy, entitlement to a compensable evaluation for bilateral wrist and elbow tendonitis, and entitlement to service connection for a left knee meniscal disability are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 27, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal with respect to the issue of entitlement to an initial evaluation in excess of 20 percent for service-connected right knee meniscal disability is requested.

2.  On July 27, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal with respect to the issue of entitlement to an evaluation in excess of 40 percent for service-connected degenerative disease of the lumbar spine is requested. 

3.  Credible medical evidence reflects that the Veteran has depressive disorder as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial evaluation in excess of 20 percent for service-connected right knee meniscal disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to an evaluation in excess of 40 percent for service-connected degenerative disease of the lumbar spine by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for establishing service connection for a psychiatric disability (diagnosed as depressive disorder) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal with respect to the issues of entitlement to an evaluation in excess of 40 percent for service-connected degenerative disease of the lumbar spine, and an initial 20 percent evaluation for service-connected right knee meniscal disability; hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues and they are dismissed.

Service Connection for a Psychiatric Disability

In this decision, the Board is granting service connection for a psychiatric disability, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Veteran was afforded a VA mental disorders examination in May 2012.  The examiner diagnosed depressive disorder NOS (not otherwise specified) and opined that this disorder was at least as likely as not proximately due to or the result of the Veteran's service-connected conditions.  The examiner explained that chronic pain condition can increase the risk and exacerbate or aggravate a depressive condition and that in this case when the Veteran started psychiatric care he had a history of chronic back pain and was post lung surgery.  She further noted an established diagnosis of "mood disorder due to a General Medical Condition."  The Board notes that service-connection has been established for a back and lung disability. 

Given the above, the Board finds that service connection for depressive disorder is warranted.  



ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 40 percent for service-connected degenerative disease of the lumbar spine is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 20 percent for service-connected right knee meniscal disability is dismissed.

Service connection for a psychiatric disability, diagnosed as depressive disorder, is granted.


REMAND

Regarding the issues of entitlement to an initial compensable evaluation for service-connected left lung mass status post upper left lobectomy, and entitlement to a compensable evaluation for bilateral wrist and elbow tendonitis, additional evidence has been received that is pertinent to these issues.  The evidence consists of a VA general examination report dated in August 2011 containing respiratory and upper extremity findings, as well as evidence submitted by the Social Security Administration.  

As the above noted evidence was submitted after the most recent supplemental statement of the case in December 2010, but prior to certification to the Board in May 2014, these issues must be remanded to the AOJ for review and preparation of a supplemental statement of the case.  See 38 C.F.R. § 19.37 (2013). 

As for the issue of entitlement to service connection for a left knee disability, the RO denied this claim on a direct basis in March 2007 finding no probative evidence of a link or nexus between the left meniscal knee condition and service.  However, in written argument in July 2014, the Veteran's representative, on behalf of the Veteran, requested that consideration be given to the claim for service connection for a left knee disability on a secondary basis.  That is, that the Veteran's left knee disability is proximately related to or aggravated by his service-connected right knee disability.  See July 2014 Informal Hearing Presentation.  

VA regulations provide that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2013).  VA will not concede, however, that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

In view of the newly claimed theory of entitlement above and pertinent law requiring that the Board consider all theories of entitlement raised by the claimant or by the evidence of record, see Robinson v. Peake, 21 Vet. App. 545, 553 (2008), this case must be remanded to the AOJ for consideration and appropriate development of this claim on a secondary basis.  Such development must include adequate VCAA notice and a VA examination.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for service connection for a left knee meniscal disability on a secondary basis (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Then, the Veteran should be afforded an appropriate VA examination with an appropriately qualified examiner to determine whether his left knee meniscal disability is related to his service-connected right knee disability.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is 
(a) Proximately due to, or (b) aggravated by his service-connected right knee disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A complete rationale must be provided for all opinions offered.

3.  After the above directives have been completed and any additional development deemed appropriate has been undertaken, readjudicate the claims on appeal, including reviewing all newly obtained evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case that contains a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before returning the file to the Board for further appellate consideration of these claims.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


